       Case 1:19-cv-00555-HSO-JCG Document 12 Filed 01/30/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

 HOPE ELLY,                                          )
 Plaintiff,                                          )
                                                     )
 v.                                                  )                CIVIL ACTION NO.
                                                     )               1:19-cv-555-HSO-JCG
 AMERICAN NATIONAL                                   )
 INSURANCE COMPANY and                               )
 BOOKS-A-MILLION, INC.,                              )
 Defendants.                                         )

 NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT, AMERICAN NATIONAL
                    INSURANCE COMPANY

        Pursuant to the provisions of         Rule 41(a)(1)(A)(i), Fed. R. Civ. P., Plaintiff

hereby dismisses this civil action against American National Insurance Company, with prejudice,

as the parties have reached an early settlement without the necessity of the Defendant filing an

answer in this cause. This Voluntary Dismissal does not include the claims against Defendant,

Books-A-Million.

      Respectfully Submitted, this the 30th Day of January 2020.



                                      /s/ Pshon Barrett             ------------------
                                      PSHON BARRETT, ESQ.
                                      MS Bar No. 2071
                                      ADA Group LLC
                                      4001 Carmichael Road, Suite 570
                                      Montgomery, Alabama 36106
                                      334.819.4030 p
                                      334.819.4032 f
                                      Pshon.Barrett@ADA-Firm.com
                                      Attorney for the Plaintiff




                                               [1]
      Case 1:19-cv-00555-HSO-JCG Document 12 Filed 01/30/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       This is to certify that on January 30, 2020, I filed the foregoing with the Clerk of Court by

the CM/ECF system which will send a notice of electronic filing to all parties of record.


                                      /s/Pshon Barret Esq.                 ------------------
                                      PSHON BARRETT, ESQ.




                                                [2]
